128 S.W.3d 919 (2004)
STATE of Missouri, Respondent,
v.
Clifford M. TAYLOR, Appellant.
No. WD 62215.
Missouri Court of Appeals, Western District.
March 23, 2004.
Susan L. Hogan, Kansas City, MO, for appellant.
Breck K. Burgess, Assistant Attorney General, Jefferson City, MO, for respondent.
Before NEWTON, P.J., BRECKENRIDGE and SPINDEN, JJ.

ORDER
PER CURIAM.
Clifford Taylor was convicted by a jury and sentenced to ten years in prison for possession of a controlled substance, section 195.202, RSMo 2000. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 30.25(b).